Exhibit 10.2

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT, dated as of September 21, 2020
(this “Amendment No. 1”), is by and among BROADSTONE NET LEASE, INC., a Maryland
corporation (the “Parent”), BROADSTONE NET LEASE, LLC, a New York limited
liability company (the “Borrower”), the Lenders party hereto (the “Lenders”),
and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”).  Reference is made to that certain Term Loan Agreement,
dated as of February 7, 2020 (the “Credit Agreement”), by and among the Parent,
the Borrower, the lenders referenced therein and the Administrative Agent.
Capitalized terms used herein without definition shall have the same meanings as
set forth in the Credit Agreement, as amended hereby.

RECITALS

WHEREAS, the Borrower, the Parent, the Administrative Agent and the lenders
party thereto are entering into that certain Revolving Credit Agreement, dated
as of the date hereof (the “Revolver”); and

WHEREAS, the Borrower has requested that the Credit Agreement be amended to
conform certain covenants, definitions and other terms therein with those set
forth in the Revolver; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.  AMENDMENTS TO CREDIT Agreement.  As of the Amendment Effective Date
(as defined in Section 4 hereof), the Credit Agreement is hereby amended as
follows:

1.1Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Bail-In Action” in its entirety to read as
follows:

“”Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

1.2Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Bail-In Legislation” in its entirety to read as
follows:

“”Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing

 

--------------------------------------------------------------------------------

 

banks, investment firms or other financial institutions or their affiliates
(other than through liquidation, administration or other insolvency
proceedings).”

1.3Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Capitalization Rate” in its entirety to read as
follows:

““Capitalization Rate” means 7.00%”

1.4Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by deleting the definition of “Double Net Lease” in its entirety.

1.5Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Eligible Property” in its entirety to read as
follows:

“”Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary of the Borrower; (b) such
Property is located in a State of the United States of America, in the District
of Columbia or in Canada; (c) regardless of whether such Property is owned by
the Borrower or a Subsidiary of the Borrower, the Borrower has the right
directly, or indirectly through a Subsidiary of the Borrower, to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Property as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Property; (d) no tenant of such Property is (i) subject to any
proceeding under Debtor Relief Laws or (ii) more than 60 days past due on any
rental obligation to the Borrower or any of its Subsidiaries in respect of such
Property; (e) such Property shall be leased to a tenant pursuant to a net lease;
(f) such Property is not a Development Property and has been developed for (i)
retail, industrial, healthcare, restaurant, manufacturing, distribution or
office use, or (ii) other use permitted under Parent’s internally approved
property selection investment criteria; provided that Properties qualifying as
an Eligible Property pursuant to this clause (f)(ii) shall not exceed 10% of
Total Unencumbered Eligible Property Value; (g) neither such Property, nor if
such Property is owned by a Wholly Owned Subsidiary of the Borrower, any of the
Borrower’s direct or indirect ownership interest in such Wholly Owned
Subsidiary, is subject to (i) any Lien other than Permitted Liens (other than
Permitted Liens described under clauses (f) – (k) of the definition thereof) or
(ii) any Negative Pledge other than a Permitted Negative Pledge; and (h) such
Property is free of all structural defects, title defects, environmental
conditions or other adverse matters except for defects, conditions or matters
which are not individually or collectively material to the profitable operation
of such Property.”

1.6Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Financial Officer” in its entirety to read as
follows:

““Financial Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, the chief
accounting officer, the chief

2

--------------------------------------------------------------------------------

 

operating officer, if any, and the vice president of finance or capital markets
of the Parent, the Borrower or such Subsidiary.”

1.7Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by deleting the number “40” set forth in the definition of “Ground Lease” and
substituting the number “30” in place thereof.  

1.8Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Indebtedness” in its entirety to read as
follows:

“”Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person which would be included as a liability on the balance
sheet of such Person in accordance with GAAP in respect of any purchase
obligation (but excluding obligations to purchase real estate entered into in
the ordinary course of business), repurchase obligation, takeout commitment (but
excluding commitments to fund construction or purchase real estate upon
completion of construction in the ordinary course of business) or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivative Contract not entered into as a hedge against interest rate
risk in respect of existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time but in no
event shall be less than zero); and (i) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability and contingent
guarantees the conditions for which have not accrued) or (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.  

3

--------------------------------------------------------------------------------

 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).”  

1.9Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by (a) deleting clause (e) of the definition of “Material Adverse Effect” in its
entirety and (b) inserting the word “or” immediately prior to clause (d) in the
fifth line of the definition of “Material Adverse Effect”.  

1.10Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating clause (c) of the definition of “Net Operating Income” in its
entirety to read as follows:  

“(c) the actual property management fee paid during such period with respect to
such Property”

1.11Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Off-Balance Sheet Obligation” in its entirety to
read as follows:

“”Off-Balance Sheet Obligation” means liabilities and obligations of the Parent,
the Borrower or any Subsidiary in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10 Q or Form 10 K (or their
equivalents) which the Parent is required to file with the SEC.”

1.12Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Permitted Liens” in its entirety to read as
follows:

“”Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or property owner
association of similar entity or (ii) the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which, in the case of clauses
(a)(i) and (a)(ii), are not at the time required to be paid or discharged under
Section 8.6; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of covenants, conditions,
easements, zoning restrictions, rights of way, encroachments, variations, rights
or restrictions on use, and similar encumbrances (and, with respect to leasehold
interests (other than leasehold interests in Eligible Properties), mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under or asserted by a landlord or
owner of leased property, with or without the consent of the lessee) on real
property imposed by law or arising in the ordinary course of business that do
not secure

4

--------------------------------------------------------------------------------

 

any monetary obligations and do not materially detract from the value of the
affected property or impair the intended use thereof in any material respects
and such title defects which may constitute Liens and are expressly permitted to
exist with respect to an Eligible Property in accordance with clause (h) of the
definition thereof; (d) leases, subleases or non-exclusive licenses granted to
others not materially interfering with the ordinary conduct of business of such
Person and otherwise permitted by the terms hereof; (e) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders; (f) Liens
securing judgments not constituting an Event of Default under Section 11.1(h);
(g) Liens on assets to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (h) Liens
arising solely by virtue of any statutory or common law provisions relating to
banker’s liens, liens in favor of securities intermediaries, rights of setoff or
similar rights and remedies as to deposit accounts or securities accounts or
other funds maintained with depository institutions or securities
intermediaries; (i) licenses and sublicenses of Intellectual Property granted in
the ordinary course of business and not interfering in any material respect with
the business of such Person; (j) Liens on insurance policies and proceeds
thereof incurred in the ordinary course of business to secure premiums
thereunder; and (k) other Liens on assets of the Loan Parties to the extent not
otherwise included in paragraphs (a) through (j) of this definition securing
Indebtedness or other obligations in an aggregate amount not to exceed
$2,500,000 at any time outstanding.”

1.13Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Responsible Officer” in its entirety to read as
follows:

“”Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, and the chief financial officer of the
Parent, the Borrower or such Subsidiary.”

1.14Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by (a) restating the definition of “Total Market Value” in its entirety to read
as follows:

““Total Market Value” means, at a given time, the sum (without duplication) of
all of the following of the Parent and its Subsidiaries determined on a
consolidated basis: (a) in the case of Properties owned or leased by the
Borrower or its Subsidiaries for the entire period of four consecutive fiscal
quarters most recently ended, the Net Operating Income for such Property for the
entire period of four consecutive fiscal quarters most recently ended, divided
by the Capitalization Rate; (b) in the case of Properties acquired during the
period of four consecutive fiscal quarters most recently ended, the purchase
price paid by the Parent, the Borrower or any of their respective Subsidiaries
for such Property exclusive of (i) closing and other transaction costs and (ii)
any amounts paid by the Parent, the Borrower or such Subsidiary as a purchase
price adjustment, to be held in escrow, to be retained as a contingency reserve,
or other similar amounts; (c) the GAAP book value of all Mortgage Receivables,
Development Property and unimproved real estate; (d) unrestricted cash, Cash
Equivalents and Unrestricted 1031 Cash which would be included on the Parent’s
consolidated balance sheet as of such date and (e) the GAAP book value of all
other tangible assets of the Parent and its Subsidiaries; provided that, to the
extent the amount of

5

--------------------------------------------------------------------------------

 

Total Market Value attributable to this clause (e) would exceed 5% of Total
Market Value, such excess shall be excluded.  The Parent’s Ownership Share of
assets held by Unconsolidated Affiliates will be included in Total Market Value
calculations consistent with the above described treatment for assets owned by
the Parent and its Subsidiaries.  For purposes of determining Total Market
Value, Net Operating Income from Properties disposed of by the Parent, the
Borrower or any of their respective Subsidiaries during the immediately
preceding period of four consecutive fiscal quarters of the Parent shall be
excluded to the extent included in clause (a) above.  For purposes of
determining Total Market Value, to the extent the amount of Total Market Value
attributable to (x) common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) would exceed 10.0% of Total
Market Value, such excess shall be excluded, (y) Mortgage Receivables would
exceed 10.0% of Total Market Value, such excess shall be excluded and (z) the
aggregate value of Total Budgeted Costs for Development Properties, Mortgage
Receivables, common stock, Preferred Equity and other Equity Interests in
Persons (other than Wholly Owned Subsidiaries) and unimproved real estate (which
shall not include any Development Property) would exceed 25.0% of Total Market
Value, such excess shall be excluded.”

1.15Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by restating the definition of “Write-Down and Conversion Powers” in its
entirety to read as follows:

“”Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

1.16Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is amended
by adding the following new definitions thereto in the appropriate alphabetical
order:

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Ancillary Documents” has the meaning given that term in Section 13.14.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

6

--------------------------------------------------------------------------------

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.”

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

1.17Amendment to Article I.  Article I of the Credit Agreement is amended by
adding the following Section 1.5 immediately following Section 1.4 thereof:

“Section 1.5Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its Equity Interests at such time.”

1.18Amendment to Section 8.6.  Section 8.6 of the Credit Agreement is amended by
deleting the phrase “liability to the Parent, the Borrower and its Subsidiaries
in excess of $5,000,000” therein and substituting the phrase “a Material Adverse
Effect” in place thereof.

1.19Amendment to Section 9.4(e).  Section 9.4(e) of the Credit Agreement is
amended by restating such subsection in its entirety to read as follows:

“(e)[Reserved];”

1.20Amendment to Section 10.1(a).  Section 10.1(a) of the Credit Agreement is
amended by deleting the words “two fiscal quarters” and substituting the words
“four fiscal quarters” in place thereof in each instance therein.

1.21Amendment to Section 10.1(g).  Section 10.1(g) of the Credit Agreement is
amended by deleting the words “two fiscal quarters” and substituting the words
“four fiscal quarters” in place thereof in each instance therein.

1.22Amendment to Section 10.4.  Section 10.4 of the Credit Agreement is amended
by restating the first paragraph of such section in its entirety to read as
follows:

7

--------------------------------------------------------------------------------

 

“Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation (other than (x) any transaction
of merger or consolidation between or among Loan Parties; provided that if the
Parent or the Borrower enters into such a transaction of merger, it is the
survivor thereof, (y) any transaction of merger or consolidation of a Subsidiary
that is not Loan Party into a Loan Party so long as the Loan Party is the
survivor thereof and (z) any transaction of merger or consolidation between two
or more Subsidiaries that are not Loan Parties); (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire any assets of, or make
an Investment in, any other Person (including, in the case of each of the
foregoing clauses, pursuant to a Delaware LLC Division); provided, however, that
any of the actions described in the immediately preceding clauses (a) through
(d) may be taken with respect to the Borrower, any other Loan Party or any other
Subsidiary so long as (x) immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence and (y) if as a result of any such
transaction, or series of such actions, the amount of Consolidated Tangible
Assets would increase or decrease by 25.0%, then prior to entering into such
transaction the Parent shall deliver a Compliance Certificate executed on behalf
of the Parent by a Financial Officer of the Parent demonstrating that the Parent
would be in compliance with the covenants contained in Section 10.1 on a
pro-forma basis after giving effect to such transaction as of the end of the
most recent fiscal quarter for which financial statements are available;
notwithstanding the foregoing, the Parent and the Borrower may not enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger.”

1.23Amendment to Section 10.8(d).  Section 10.8(d) of the Credit Agreement is
amended by restating such subsection in its entirety to read as follows:

“(d) transactions between or among the Parent or any Subsidiaries and not
involving any other Affiliate”

Amendment to Section 11.1(d)(i).  Section 11.1(d)(i) of the Credit Agreement is
amended by deleting the amount “$25,000,000” therein and substituting the amount
“$50,000,000” in place thereof.

1.24Amendment to Section 11.1(h).  Section 11.1(h) of the Credit Agreement is
amended by deleting the amount “$25,000,000” therein and substituting the amount
“$50,000,000” in place thereof.

1.25Amendment to Section 11.1(i).  Section 11.1(i) of the Credit Agreement is
amended by deleting the amount “$25,000,000” therein and substituting the amount
“$50,000,000” in place thereof.

8

--------------------------------------------------------------------------------

 

1.26Amendment to Section 11.1(j).  Section 11.1(j) of the Credit Agreement is
amended by deleting the amount “$25,000,000” therein and substituting the amount
“$50,000,000” in place thereof in each instance therein.

1.27Amendment to Section 11.1(l)(i).  Section 11.1(l)(i) of the Credit Agreement
is amended by deleting the percentage “30%” therein and substituting the
percentage “35%” in place thereof.

1.28Amendment to Section 11.1(l)(iii).  Section 11.1(l)(iii) of the Credit
Agreement is amended by deleting the percentage “65%” therein and substituting
the percentage “60%” in place thereof.

1.29Amendment to Section 13.14.  Section 13.14 of the Credit Agreement is
amended by restating such section in its entirety to read as follows:

“Section 13.14 Counterparts; Integration; Effectiveness; Electronic Execution.

(a)

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 6.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  

(b)Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 13.1), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to

9

--------------------------------------------------------------------------------

 

accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the Administrative Agent has agreed to
accept any Electronic Signature, the Administrative Agent, each of the Lenders,
and each Loan Party shall be entitled to rely on such Electronic Signature
purportedly given by or on behalf of any party without further verification
thereof and without any obligation to review the appearance or form of any such
Electronic signature and (ii) upon the request of the Administrative Agent, any
Lender, or any Loan Party, any Electronic Signature  shall be promptly followed
by a manually executed counterpart.  Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders, the Borrower and the Loan Parties, Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page and/or any electronic
images of this Agreement,  any other Loan Document and/or any Ancillary Document
shall have the same legal effect, validity and enforceability as any paper
original, (ii) the Administrative Agent and each of the Lenders may, at its
option, create one or more copies of this Agreement, any other Loan Document
and/or any Ancillary Document in the form of an imaged electronic record in any
format, which shall be deemed created in the ordinary course of such Person’s
business, and destroy the original paper document (and all such electronic
records shall be considered an original for all purposes and shall have the same
legal effect, validity and enforceability as a paper record), (iii) waives any
argument, defense or right to contest the legal effect, validity or
enforceability of this Agreement, any other Loan Document and/or any Ancillary
Document based solely on the lack of paper original copies of this Agreement,
such other Loan Document and/or such Ancillary Document, respectively, including
with respect to any signature pages thereto and (iv) waives any claim against
the Administrative Agent, any Lender and any Related Party of any of the
foregoing Persons for any Liabilities arising solely from the Administrative
Agent’s and/or any Lender’s reliance on or use of Electronic Signatures and/or
transmissions by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page, including any
Liabilities arising as a result of the failure of the Borrower and/or any Loan
Party to use any available security measures in connection with the execution,
delivery or transmission of any Electronic Signature.”

1.30Amendment to Section 13.21.  Section 13.21 of the Credit Agreement is
amended by (a) deleting the phrase “EEA Financial Institution” therein and
substituting the phrase “Affected Financial Institution” in place thereof in
each instance therein and (b) deleting the phrases “an EEA Resolution Authority”
and “any EEA Resolution Authority” therein and substituting the phrase “the
applicable Resolution Authority” in place thereof in each instance therein.

SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE BORROWER

In order to induce the Lenders and Administrative Agent to enter into this
Amendment No. 1, each of the Parent and the Borrower represents and warrants to
the Lenders

10

--------------------------------------------------------------------------------

 

and Administrative Agent that the following statements are true, correct and
complete as of the date hereof:

(i)each of the Parent and the Borrower has the requisite power and authority to
make, deliver and perform its obligations under this Amendment No. 1 and the
Credit Agreement as amended by this Amendment No. 1 (the “Amended Agreement” and
together with this Amendment No. 1, the “Amendment Documents”);

(ii)the execution, delivery and performance of the Amendment Documents are
within each Loan Party’s corporate, partnership, limited liability company or
other organizational powers and have been duly authorized by all necessary
corporate, partnership, limited liability company or other organizational action
on the part of the Parent and the Borrower;

(iii)the execution, delivery and performance of this Amendment No. 1 (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for such filings as may be required
with the SEC to comply with disclosure obligations, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Parent, the Borrower or any of their Subsidiaries or any order
judgment or decree of any Governmental Authority having jurisdiction over any
Loan Party, except in each case to the extent such violation of applicable law
or regulation would not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Parent, the Borrower or any of
their Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Parent, the Borrower or any of their Subsidiaries,
except for any violation or default that would not reasonably be expected to
have a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent, the Borrower or any of their
Subsidiaries other than Permitted Encumbrances;

(iv)each of the Amendment Documents to which a Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

(v)before and after giving effect to this Amendment No. 1, the representations
and warranties made or deemed made by the Parent and the Borrower in any Loan
Document are true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
the Amendment Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted under the
Loan Documents, and except that for

11

--------------------------------------------------------------------------------

 

purposes of this clause (v), the representations and warranties contained in
Section 7.1(k) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 9.1 and 9.2 of the Credit
Agreement; and

(vi)no Default or Event of Default has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment No. 1.

SECTION 3.  ACKNOWLEDGEMENT AND CONSENT OF THE GUARANTORS

Each Guarantor (for purposes of this Amendment No. 1, each a “Guarantor”) has
read this Amendment No. 1 and consents to the terms hereof and further hereby
confirms and agrees that, notwithstanding the effectiveness of this Amendment
No. 1, the obligations of such Guarantor under the Guaranty, each Additional
Guaranty, the Security Documents and each of the other Loan Documents to which
such Guarantor is a party shall not be impaired and each of the Guaranties,
Additional Guaranties, the Security Documents and the other Loan Documents to
which such Guarantor is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects.

Each of the Guarantors and the Borrower hereby acknowledges and agrees that the
Obligations guaranteed under the Guaranties and the Additional Guaranties will
include all Obligations under, and as defined in, the Credit Agreement as
amended by this Amendment No. 1.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment No. 1, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment No. 1 and (ii) nothing in the Credit Agreement, this Amendment No. 1
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement.

SECTION 4.  CONDITIONS TO EFFECTIVENESS

This Amendment No. 1 shall become effective only upon the satisfaction of the
following conditions precedent (the date of satisfaction of such conditions
being referred to as the “Amendment Effective Date”):

A.The Parent, the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders shall have indicated their consent to this Amendment No. 1 by
the execution and delivery of the signature pages hereto to the Administrative
Agent.

B.The Administrative Agent shall have received all reasonable out-of-pocket
costs and expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel for which the Borrower agrees it
is responsible pursuant to Section 13.2 of the Credit Agreement) that are due
and payable in connection with this Amendment No. 1.

12

--------------------------------------------------------------------------------

 

SECTION 5.  MISCELLANEOUS

A.Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended hereby.

(ii)Except as specifically amended by this Amendment No. 1, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(iii)The execution, delivery and performance of this Amendment No. 1 shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any of the other Loan Documents.

(iv)This Amendment No. 1 shall constitute a Loan Document.

B.Headings.  Section and subsection headings in this Amendment No. 1 are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 1 for any other purpose or be given any substantive
effect.

C.Applicable Law.  THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

D.Execution in Counterparts; Electronic Signatures.  This Amendment No. 1 may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page of this
Amendment No. 1 by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment No. 1.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment No. 1 and/or any document, agreement or certificate
to be signed in connection with this Amendment No. 1 and the transactions
contemplated hereby shall be deemed to include Electronic Signatures (as defined
below), deliveries or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be. As used herein, “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.




13

--------------------------------------------------------------------------------

 

 

[Signature Pages to Follow]

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

PARENT/GUARANTOR:

BROADSTONE NET LEASE, INC.

By: /s/ Ryan M. Albano

Name:   Ryan M. Albano

Title:   Chief Financial Officer

 

BORROWER:

BROADSTONE NET LEASE, LLC

By:  Broadstone Net Lease, Inc., its managing member

By: /s/ Ryan M. Albano

Name:   Ryan M. Albano

Title:   Chief Financial Officer


[Signature Page – Amendment No. 1 to Term Loan Agreement]



DB1/ 115392890.5

 

 



--------------------------------------------------------------------------------

 

LENDERS:

J.P. MORGAN CHASE BANK, N.A.,
as Administrative Agent and as Lender

By: /s/ Austin Lotito

Name:   Austin Lotito

Title:    Vice President

[Signature Page – Amendment No. 1 to Term Loan Agreement]



DB1/ 115392890.5

 

 

